 RAMONA'S MEXICAN FOOD PRODUCTS, INC.171Ramona'sMexican Food Products,Inc.andMeat &Provision Drivers,Local626, and Ice,Frozen FoodDrivers&Handlers&ColdStorageWarehousemen,Local942,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&HelpersofAmerica.Case31-CA-1004March 28, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn October 3, 1968, Trial Examiner James T..Barker issued his Decision in the above-entitledproceeding, ,findingthattheRespondenthad-engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Healso found that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint.Thereafter, theRespondent and theGeneralCounsel filed exceptions to the TrialExaminer's Decision and briefs in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts onlythe findings, conclusions, and recommendations ofthe Trial Examiner which are consistent with thefindings made hereinafter.The Trial Examiner found that the Respondentdischarged two employees in violation of Section8(a)(3) of the Act, but did not independently violateSection8(a)(1)byunlawfullymodifyingworkprocedures and threatening employees, as alleged inthe complaint. The Trial Examiner recommendedthe customary remedy of reinstatement and backpayfor 'one of the employees found to have beenunlawfully discharged, but recommended that theother employee be denied reinstatement on theground of her gross misconduct. We need not reachthe question raised by the General Counsel withregardtotheproprietyofthislatterrecommendation, for we conclude that the GeneralCounsel has not proved by a preponderance of theevidencethateitheremployeewas unlawfullydischarged.'Respondent is a manufacturing concern engagedin the production of Mexican food products andemploying about 185 persons. On February 16,1968, the Union, the Charging Party here, won arepresentationelectionamongRespondent'semployees conducted under Board auspices.'The discharge ofMariaPilarVidaurrazaga(hereinafter Pilar) was effected on March 4, 1968,some 2 weeks after the representation election. Pilarhad been an active proponent of the Union duringthe preelection period.While the facts of the matterneed not be decided here, the Respondent evidentlyregarded Pilar as a partisan who had exceeded thelawful boundaries of partisanship, as evidenced bythe fact that, subsequent to the election, Respondentfiled objections alleging that Pilar had, by profanityand threats of physical abuse, intimidated fellowemployees into voting for the Union. Whether ornot Pilar had engaged in such improper conductprior to the election, the evidence shows that plantforeman Eloy Brown was aware of other conduct ofPilarover the preceding 2 1/2 years of heremploymentwhich indicated that Pilar was atempestuous person given to violence. On threeoccasionsduring that period, Brown had beeninformed of incidents in which Pilar had exchangedharsh words, and twice had physical altercations,withmale employees. The Trial Examiner foundcredible Brown's testimony that she had been told ofthese episodes by other employees at various timesprior to the discharge of Pilar.The Trial Examiner also found on the basis ofcredited testimony that onMarch 4, Pilar haduttered (and affirmed) to employee Granados thatshe intended to "beat the hell" out of Respondent'sowner,Ramona Banuelos; that Granados soonthereafter communicated Pilar's words to foremanBrown, who quickly relayed them to Banuelos withthe declaration that she, Brown, was going to "letPilar go"; that, when Banuelos indicated that thethreat did not frighten her, Brown, who was awareof the aforementioned reports on Pilar's priormisconduct, insisted on the discharge, giving as herreason the belief that Pilar was capable of carryingout the threat; that Brown then called Respondent'sattorney, who, having filed the election objections toPilar'sconduct, agreed with Brown's assessmentthat they should "get rid of Pilar before she harmsMrs. Banuelos"; and that the attorney reiteratedthis instruction toMrs.Banuelos ina separatetelephone conversation.In spite of these findings, the Trial Examinerconcluded that the reported threat was not the realbasis for the discharge, but simply an opportunepretext for terminating Pilar because of her earlierunion activity. In rejecting Respondent's defense, theTrialExaminer relied in largemeasure uponRespondent's failure to confront Pilar prior to theFor the reasons setforth by theTrial Examiner, Member Jenkins wouldaffirm hisfinding of a violation of Sec.8(ax3) in the discharge of Barrios.'Case 31-RC-649.175 NLRB No. 27 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge. The Trial Examiner believed that it wouldhave been only reasonable to arrange such aconfrontation, for the dual purposes of ascertainingwhether the reported threat had in fact been madeand of taking "prudent protective action" to seethatthethreatwas "diffused and reasonableprotection constructed against future harm to Mrs.Banuelos at the hands of Pilar."We see no particular reason why Brown shouldnot have trusted Granados' report of the threat,especially in view of Brown's own knowledge ofPilar's propensity for violence.Moreover, there isno evidence in the record to support the conclusionthat it was customary or usual for the Respondentto confront discharged employees as to the reasonfortheirdischarge,orthatthemethodofdischargingPilardifferedfromRespondent'scustomary procedures. Furthermore, it does notseem that a confrontation on the matter would havepromised any constructive result in the way ofprotectingMrs.Banuelos and, in fact, such anaccusationmight well have put employee Granadosin danger of retaliation by Pilar for the part that heplayed in the matter. In view of the findings madeby the Trial Examiner which are favorable to theRespondent, we cannot agree with his speculationthat Respondent's method of handling the dischargeofPilarwas so inconsistentwithreasonablebehavior as to give rise to an inference of ulteriormotive.We find this conclusion further supportedon the Trial Examiner's refusal to require theRespondent to offer reinstatement to Pilar becauseof the "grave" nature of the threat involved.Whilewe agree with the Trial Examiner'sassertion thatweightmust be given to Pilar'sprominence in union affairs and to Respondent'saversion to her organizational conduct, we cannotafford decisive weight to these factors in view of theother findings made by the Trial Examiner whichnominally justify the discharge.And, in thisconnection,we note the fact that there was noevidence, in the form of other unfair labor practices,indicating a penchant on Respondent's part to actunlawfully toward employees in relation to theunion; the fact that the discharge occurred after, notprior to, the election; and the fact thatMrs.Banuelos, who admitted knowledge of Pilar's allegedpreelection conduct, was at first prepared to dismisslightly the report of the threat, while Brown, whomthe Trial Examiner otherwise credited, stated thatshe knew nothing of Pilar's efforts on behalf of theUnion and decided to discharge Pilar only becauseofhermore intimate knowledge of Pilar'stemperament which, to her mind, lent substance tothe threat.In the circumstances described above, we find thattheGeneral Counsel has failed to establish by apreponderance of evidence that the discharge ofPilar was in reprisal for Pilar's unionactivity or wasinspired by a desire to discourageunionmembershipor adherence, and we shall dismiss the complaint asto Pilar.Josefa Barrios was discharged by the RespondentonMarch 12, 1968. There is no indication thatBarrios played any significant role in the inceptionor the success of the Union, but the Trial Examinerfound that the discharge was related to the Union'selection victory.The circumstances of the discharge were these: OnMarch 12, a group of agents of the United StatesImmigration and Naturalization Service arrived atthe factory to search out employees who had enteredthe country illegally.A disturbing scene ensued,which included the handcuffing of employees andthe attempt by one employee to leap out of awindow. Hoping to maintain order, Mrs. Banueloscame into the production area, approached a tableatwhich employees were working, and told theemployees to continue their work. Then, watchingthe actions of the immigration agents, she remarked,to no one in particular, "Why don't you call theunion now to help you?" This remark was evidentlyrelated to a belief held by Respondent that, prior tothe election, the Union had been promising illegalaliens that it would protect them from deportation ifthey voted for the Union. In response to this remarkabout calling theUnion, Josefa Barrios said,"Madam, we have no fault." What occurred afterthis rejoinder was made is in dispute. Barnos gavepositive testimony thatMrs. Banuelos then cameover to her and told her to punch her card out andgo home "so I would not be around there as ameddler."Two other employees working nearbygave slightly different versions. Employee Leon saidthat afterMrs. Barrios first declared "It is not ourfault,"Mrs. Banuelos stated, "Well, it is not yourfault, but it is possible that you do not agree withwhat I say," whereupon Mrs. Barrios repeated herstatement about not being at fault and was then toldtoclockout.According to employee Guevara,however, Mrs. Barrios stated only once that "we arenot at fault," whereupon Mrs. Banuelos said that ifBarrios did not agree with her, she should punch hercard and leave. It should be noted that whileGuevara's version is more in accord with Mrs.Barrios' than is Leon's, neither Guevara nor Leontestified thatMrs. Banuelos told Mrs. Barrios toleave so that she would not be around there "as ameddler," although Mrs. Barrios twice testified tosuch a remark. The Trial Examiner apparentlychose to rely upon employee Leon's account of theincident,without explainingwhy the clear andunequivocal testimony of Mrs. Barrios, a principalactor, should not be fully accepted.'We believe that, having chosen to credit thetestimony of witnesses generally adverse to theRespondent, the Trial Examiner cannot properly,without sufficient reason, disregard the complete'Although the Trial Examiner states in in 17 of his decision that he isbasing his findings"principally upon the testimony of Leon,Guevara andBarnos", his recitation of the facts manifestly comports more with Leon'stestimony than with that of the other two witnesses RAMONA'S MEXICAN FOOD PRODUCTS, INC.173testimony of the employee nearest to the incidentwho now complains of being unlawfully treated. Wefurther find thatMrs. Barrios' description of theencounter raises a doubt as to the motive behind herdischarge sufficient to require dismissal of thecomplaint.The Trial Examiner reasoned that Mrs Barrios'reply,"Madam, we have no fault," to Mrs.Banuelos'remark about calling on the Union forassistance, "revealed her fidelity to the Union," andthat this revealed fidelity must have been the movingcause for the terminationThe Trial Examiner'sconclusion that the statement "Madam, we have nofault" was a demonstration of Barrios' loyalty to theUnion may be subject to question; the meaning ofthis response is not entirely clear, and the statementseems to bea nonsequitur,sinceMrs. Banuelos wasobviouslynotaccusingtheUnionofbeingresponsible for the presence of the immigrationauthorities.Buteven if we assume that Mrs.Barrios'remark sounded like a defense of theUnion,wemust further determine whether theevidence establishes that she was then peremptorilyfiredbecause she suddenly became a symbol ofunionismin the plantIt is not an easy matter to divine the intention ofthe employer in such a fleeting, emotion-chargedmoment. Missing from this situation are the usualelementsof incipient union organization, otherunlawful antiunion behavior, the prominence of thedischarged employee as a union activist, and thecalculation and advance notice which often precedea discharge The nature of the case requires that weprimarily rely, rather, on the scant evidence relatingtothemoment of discharge. Considering thatevidence, it seems to us that it may be as fairlyinferredthatMrs.Barrioswas discharged forirritating her employer as for any union-connectedconsiderationsAccordingtoBarrios'owntestimony,Mrs. Banuelos told her to leave so thatshe "would not be around there as a meddler."Although the verbal exchange may have begun withastatement about the Union,Mrs.Banuelos'immediate and spontaneous assignment of a reasonfor the discharge - meddling rather than unionism- seems to indicate that she was reacting angrily toan employee thought to be speaking out of turnrather than to an employee defending the Union.The Trial Examiner found that while the raid wasbeing conducted, the plant was in a "disquieting"and "stressful" state. There is no reason to believethat the strain of this extraordinary situation wouldnot have caused an employer to react abruptly to apresumed impertinence by an employee.We note also, for what it may imply about theemployer's attitude toward the employees, that theevidence indicates that the plant was normally rununder stringent regulation: employeeswere notpermitted to converse while at their worktables, andevery 45 minutes their production was measured bya checker.While discharge may be thought to be aharsh penalty in these circumstances, it is not up tous to pass judgment upon that question unless thepenalty is so palpably out of order that it may haveevidentiary value as to the reason for its imposition.The facts of the present case will not permit such anapproach.In this case, with this employer, on the factsdescribed, we do not believe that the preponderanceof the evidence demonstrates that Mrs. Barrios wasdischarged for a reason proscribed by Section8(a)(3).Inaccordancewith the above findings andconclusions,and since we agree with the TrialExaminer that the Respondent did not violateSection 8(a)(l) by certain other conduct alleged inthe complaint, we shall dismiss the entire complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board orders that the complaint herein be,and it hereby is, dismissed in its entiretyTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Trial Examiner This matter washeard in Los Angeles, California, on August 13 and 14,1968The complaint was issued on June 21, 1968,pursuant to an original charge filed on March 3, 1968,and an amended charge filed on May 2, 1968, by Meat &ProvisionDrivers,Local 626, and Ice, Frozen FoodDrivers& Handlers & Cold Storage Warehousemen,Local942,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America. Thecomplaint alleges violations of Section 8(a)(1) and (3) oftheNational Labor Relations Act, hereinafter called theAct. The General Counsel timely filed a brief with me andthe Respondent filed a letter memorandumUpon consideration of the brief of the General Counseland memorandum of the Respondent, and upon the recordin this case and my observation of the witnesses, I makethe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent is a California corporation with itsprincipal office and place of business located at Gardena,California, where it has been at all times material hereinengaged in the business of processing and distributing foodproducts.In the course and conduct of its business during thecalendar year 1967 Respondent purchased for use inbusiness operations goods and supplies valued in excess of$50,000 from suppliers outside the State of California.Upon these admitted facts I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDIl.THE LABOR ORGANIZATION INVOLVEDMeat & Provision Drivers, Local 626, and Ice, FrozenFoodDrivers&Handlers&ColdStorageWarehousemen, Local 942, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen& Helpers ofAmenca, hereinafter called the Union, is stipulated to bea labor organization within the meaning of Section 2(5) ofthe Act, and I so find.IIITHE UNFAIR LABOR PRACTICESA. The IssuesIn substance, the complaint alleges that in violation ofSection 8(a)(l) of the Act the Respondent threatened todischargeand cause the deportation of its Mexicanemployees if the Union was successful in the February 16,1968, election' and, subsequent to the election, threatenedemployees with more work because the Union had wonthe election. Similarly, the complaint alleges violations ofSection 8(a)(3) flowing from the discharge of employeesJosefaBarriosandMariaPilarVidaurrazaga.Adetermination of the latter issue gives rise to a questionconcerning the reinstatement rights of these employees.B. Pertinent Facts1.Prefatory Factsa.Respondent's operationsRamona Banuelos is president of Respondent andtogether with her husband founded the Company. In threeseparate departments are produced the flour tortillas, corntortillas,burritos, tamales, enchiladas, chile rellenos andsimilarproductsproducedbyRespondent and soldthroughout southern California In the manufacture oftheseproductsapproximately185employeeswereemployed at the time of the hearing herein. A largenumber of the employees are of Mexican extraction andmany of them are Mexican nationals. Ramona Banueloswas born in the United States but he is of Mexicandecent.At times material herein Samuel Magana was generalmanager of Respondent's operations and Eloy Brown wasforeman with supervisory authority over the entire plant.Venancio Olivas was at pertinent times foreman in theflour department wherein was employed Maria PilarVidaurrazaga, an alleged discriminatee.In the burnto department in which Josefa Barrios wasemployed at the time of her discharge, were alsoemployed approximately 28 other female employees whowork at a long table making burritos. A burrito is madeby placing on the table a flour tortilla, approximately 10inches in diameter, hand filling the tortilla with precookedfoodstuff, folding the tortilla around the filling and rollingtheresultantproductwhich constitutes the finishedburnto.Prior toMarch 1, it was practice in the burritodepartment for women working in the department to leavetheirwork station at the table and proceed to the flourtortilla department some 30 feet away and there obtainedand earned back to the burrito department a tray'Unless otherwise specifically noted,all dates hereinreferto the calendaryear 1968containing 12 dozen tortillas. Under the practice prior toMarch 1 the women would then return immediately to theadjacent flour tortilla department and obtain another t2dozen tortillas. This procedure was duplicated every 45minutesSimilarly, after the original supply of fillingplaced on the table in the morning was exhausted, thewomen were required to leave their work station andobtain a new supply of fillingThe finished burrito is ordered in advance byRespondent's customers and is considered fresh foodproduct subject to spoilage if not properly refrigerated.Additionally, the materials which comprise the burritosare precooked I day in advance and placed in a freezer.When taken from the freezer and placed on the burritoworktable for use the filling must be returned torefrigeration in from I to 2 hours or be subject tospoilage.'b.Therepresentation electionThe parties stipulated that a representation election wasconducted among Respondent's employees on February 16inCase 31-RC-646. The evidence further reveals that amajority of the employees voted for representation by theUnion and that the Respondent timely filed objections toconduct affecting the results of the election and soughtthereby to set the election aside. However, the Union wascertified on May 2Inter aliathe objections were directed to activities ofMariaPilarVidaurrazaga' who allegedly by her use ofprofane language, threats of physicalabuse and entirecourse of conduct during the 24-hour period prior to theelection intimidated and coerced employees of Respondentnotfavorable to theUnion. In pertinent part theobjections filed by Respondent read as follows:The Union's recognition of the effectiveness of her[Maria Pilar's] intimidatingbehavior is best illustratedby the fact that on the date of the election on Friday,February 16, 1968, the union at the last minute, insistedon two observers to the company'sone,one of whomwouldhavebeenPilar.The company objectedsuccessfully to theBoard agents,with the result, shewas not permitted to be an observer, however, by thistime,heractivitiesof intimidating, coercing andthreatening employees of Ramona'sMexican FoodProduct, Inc., had had their full effect as reflected bythe results of the election.C. The Alleged Interference,Restraint,and CoercionIModification of work proceduresOn or about March 1, Samuel Magana and EloyBrown called the employees in the burrito department inpairs to an upstairs office in the plant and informed themofmodifications in the production procedures in theburrito department.' Magana testified that for a period ofapproximately 2 weeks preceding March 1, it had becomeapparent to supervision, including Brown and himself, thatthere had developeda lag inthe production of theemployees in the burrito department. Brown and Maganaconsulted together concerning this and decided to modify'The foregoing is predicated upon a composite of the credited testimonyof Ramona Banuelos, Samuel Magana, and Eloy Brown.'For convenience of identity Vidaurrazaga is referred to hereinafter asMaria Pilar'Time did not permit all employees to be called to meetings but most ofthem were. RAMONA'S MEXICAN FOOD PRODUCTS, INC.175existingprocedures by employing a male employee tokeep the burrito production tables supplied with the fillingand tortillas which the production workersuse in makingthe burritos. This modification rendered it unnecessary forthe women to leave the production table for the purposeof obtaining the filling and the tortillas.In speaking with the employees Brown, who appears tohave been the principal spokesman, and Magana informedthe employees of the necessity of increasing production ofburritos.The employees were informed that productionhad not been as high as at a previous time and they weretold of the change in the procedure of making availablethe filling and tortillas at the worktable. The employeeswere told that under the new procedures they wereexpected to produce as many single variety burritos in 30minutes asthey had been producing in 35 and as manydiffering varieties of burritosin40 minutesas they hadbeen producing in 45.5 This announcement generated somequestions from employees and some employees inquiredinto the consequence of failing to meet the announcedproduction level. Brown informed them that they wouldhave 3 months to learn the production techniques and thatifafter that period they were unable to maintain therequiredleveltheywouldbe terminated. In thisconnection,employeeswereinformedthat"sinceeverythinghadchanged" supervisionhad to haveeverything in writing and as a consequence the checkerwould not approach the worker at the table and discusswith the worker her current production level, but woulddefer such discussionuntilshe could be spoken topersonally, out of the presence of other workers.Magana and Brown testified that by relievingemployees of the responsibility of obtaining tortillas andfilling and enabling them to remain at their work station,production could be increased and the employees' jobmade easier.` Both Maganaand Browntestified that thischange in procedure made the work of the employeeseasier.'Respondent's employees were called in groups to meetingsconducted in the dining room at Respondent's plant.Present were RamonaBanuelos,her husband and SamuelMagana. Employee Guadalupe Leon testified credibly thatat the meeting she attended, Ramona Banuelos asserted tothe employees that the Union would not be beneficial tothem in that the Union was not going to do anything forthe employees and merely wanted the employees' money.In this connection RamonaBanuelos statedthat the unionrepresentativeswere thieves and that conditions at theplant wouldcontinueas at present. Mrs Banuelos statedthat the employees had good jobs and received favorablesalaryand were treated well. She reiterated that theUnion merely wanted the employees' money and observedthat the president of the Union was in jail and assertedthat the union representatives were "nothing but thieves."RamonaBanuelos continuedby observing that unionrepresentatives had promised some of the employees whodid not have immigration papers that if they entered theUnion the Union would protect them against thedeportation efforts of the Immigration service. She furtherobserved that the Union could do nothing to protectemployees in this category and also observed that she toocould do nothing to protect them.Maria Pilar testified that at the meeting she attendedwithagroupoffellowemployeesMrs.BanueloscharacterizedUnionRepresentative JuanBarra as a"skirt-chaser" and stated that he was a thief who merelywanted to extract the money that the employees wouldpay the Union in monthly dues Further, according to thetestimony of Pilar,Mrs. Banuelos stated that employeeswho vote in favor or the Union and who are not in thecountry legally would be deported!D. The Alleged Discriminatory Discharges2. The alleged threat to discharge and deportMexican nationalsA few days prior to the February 16 election'The testimony of recordindicatesthat an employee may work for aspan of timeproducingonly one varietyof burnto and then work for anadditional span of time producing two or moredifferent types of burntoduring time periodThe recordfurther reveals that it is Respondent'spracticeby use of a checkerat45-minute intervals to measure theproductionof each employee at the burnto table'Brown's testimonyand that of employees Leon, Guevara,and Barrios isto the effectthat the changes wrought on March 1 resulted in an increaseof production above thepreelectionlevel,while thatof Magana suggeststhat the change merely returnedproductionto its preelection level'The foregoingfindings are based upon a compositeof the creditedtestimonyof Samuel Magana, Eloy Brown, Josefa Barrios as supported insome aspectsby that ofGuadalupe Leon and SaraGuevaraIam unable,however, to credit thetestimonyof JosefaBarrios orGuadalupe Leon tothe effect that at themeetingsemployeeswere told that the change inproductionrequirements was dictatedby an order from the Union or, asBarrios additionally testified,that the additional work was requiredbecause theemployees wantedthe Union Althoughthis testimony was notspecifically denied by eitherMagana or Brown their testimony does revealthat theyexplained to the employees the reason underlying the change inprocedure and the testimony of Magana is specific with respect to theinclusive natureof what wassaid to the employeesMoreover, I deem itinherently implausible that either member of supervision would ascribeunion-related considerations as the basis for the changed proceduresNeither doIcredit the testimonyof Sara Guevarato the effect thatMagana toldher, "Youhave changed,and we have, too" Rather I creditthe testimony of Maganato the effectthat he told the employeesthat thenew procedures resultedfrom the factthat "things had changed "1.The termination of Maria PilarMaria Pilar worked in Respondent's employ fromSeptember 12, 1965, untilMarch 4 when she wasdischarged. Prior to the Feburary 16 election Pilar hadassisted the Union in its organizational effort by speakingwith employees and visiting them at their homes.' Herconduct among fellow employees in furtherance of theUnion's organizational effort was one of the issues raisedin the objections filed by Respondent subsequent to theelection. Pilar's prounion attitude and efforts were knownby Ramona Banuelos at the time of Pilar's terminationEloy Brown, who made the effective decision to terminate'The foregoing testimony of Maria Pilar and Guadalupe Leon was notcontradicted except to the extent that Ramona Banuelos denied havingthreatened the employees with discharge or deportation if the Union wasvoted in by the employees in the election I credit the testimony ofemployees Leon and Pilar generallyHowever, I specifically reject thetestimony of Pilar to the effect that Ramona Banuelos stated in specificterms that employees who voted in favor of the Union and who were in thecountry illegally would be deported I think it unlikely that Mrs Banueloswould speak in such specific terms concerning this matter and find it moreplausible that she spoke to each groupof employees -including Pilar'sgroup- concerning the question of deportation of Mexican nationals inthe vein and terms as detailed by Leon in her testimony I am convincedthat Pilar's testimony concerning the statement of Mrs Banuelos was not,as Pilar testified,a verbatum or textual recount of Banuelos' statement butrather was a recitation strongly influenced by her subjective interpretationof the meaning of Ramona Banuelos' statement at the meeting'The record does not reveal whether Pilar engaged in organizing effortsat the plant 176DECISIONS OF NATIONALLABOR RELATIONS BOARDPilar and who informed Pilar of her termination, denieshaving had any knowledge of Pilar's union activities at thetime of Pilar's termination and further denies having beenconsulted by either Ramona Banuelos or Respondent'scounsel concerning Pilar's union activities incident tocounsel'spreparation of the objections to the electionwhich Respondent filed.Pilar was informed of her termination at the end of theworkday on March 4. She was called to the office of EloyBrown and Brown told her that she was being terminatedAt the time of Pilar's discharge there appears to havebeen no detailed explanation given her as to the reason 10During the morning hours of March 4, between 10 a.mand 10 30 p.m , Ramona Banuelos, together with othermembers of management and supervision, were in theflour tortilla department where Maria Pilar was workingwithRaulGrandos, a baker.Mrs.Banuelos spentapproximately 15 minutes in the flour tortilla departmentand then left After she had departed Maria Pilar statedtoGranados that she was "going to beat the hell out ofMrs. Banuelos." Granados asked Pilar if she really meantwhat she had said and Pilar answered in the affirmative "After the lunch hour, soon after 12:30 p m., Granadosinformed Brown of what Pilar had said and approximately15minutes later Brown related Granados' account toBanuelos.':In speaking with Banuelos, Brown informed her thatshe was going to "let Pilar go " Mrs Banuelos asked thereason and Brownstated that she had been informed byGranados that Pilar had told him that she was going tobeat up Mrs. Banuelos. Ramona Banuelos smiled andagain asked why Brown was going to discharge Pilar.Brownadded thatMrs. Banuelosshould not treat thismatter lightly as Pilar was capable of carrying out herthreat.Immediately thereafter Brown spoke with Respondent'sattorney,George Jensen, by telephone and related toJensen Granados' recount of his conversation with Pilar,her own determination to discharge Pilar and the fact thatshe had related the matter to Mrs. Banuelos who had nottaken the incident seriously. Brown informed Jensen thatin light of Pilar's prior behavior she felt that Pilar wasable to do what she had stated she intended to do Brownfurther informed Jensen that she thought the best thing todo was to "get rid of Pilar before she harms MrsBanuelos." In response, Jensen stated that if Pilar hadstatedwhat had been reported to Brown she should"Pilar testified that there was some dissention over her willingness toexecute certain document incident to her discharge and Brown'swillingnessto sign necessary papers for Pilar's submission of them to the employmentofficeBrown's testimony is inferentially to the contrary"Maria Pilar denies having made this threat Her denial was positiveand terseHowever, I credit the testimony of Raul Granados with respectto this conversationGranados impressed me as a truthful witness whilePilar in this instance,and another previously detailed, impressed me as lessthan candidMoreover,Granados'testimony gains support from hispretrial statement given the General Counsel on March 11, 1968, and fromthe testimony of Eloy Brown and Ramona Banuelos, which I credit,tending to establish that Granados reported to Brown a conversation withPilarIam convinced, in the circumstances,thatGranados did notfabricate the statements which he attributes to Pilar"Brown credibly testified that Granados informed him of Pilar'sstatement soon after 12 30 p in and I credit her I find that Granados isinaccurate in his recollection that he informed Brown of the incident at4 p mThe testimony of Brown convinces me that Pilar's discharge wasaccomplished the same day that she learned of Pilar's alleged threat, andBrown and Pilar both place the discharge earlier than 4 p indischarge her."Eloy Brown credibly testified that after conversing withAttorney Jensen she directed the secretary to have Pilar'scheck ready for her. She further testified that sheconducted no investigation of the incident which had beenreported to her by Granados and she specifically testifiedthat she did not speak with Pilar about it. Brown testifiedhowever, that during the term of Pilar's employment shehad been informed by employees of incidents which ledher to believe that Pilar's emotional and behavioralpropensities were such as to have rendered Pilar capableof carrying out threats she had uttered to Granados.Brown testified that her conviction concerning thepropensities of Pilar was based upon an incident whichhad been related to her by employees and which allegedlyoccurred approximately 3 weeks prior to Pilar's March 4dischargeThis incident allegedly involved an argumentbetween a male driver of a lunch vending truck and Pilarwherein Pilar was alleged to have used "bad words" inspeaking to the driver about the lunch truck. Brown hadbeen informed by employees that on an occasionapproximately 2 years preceding her discharge she hadbecome involved in an altercation with a male employeeover an apron and she slapped the employee and twoother male employees standing nearby at the timeclock. Insimilar vein, Brown had been told of an incident whichoccurred at a party wherein Pilar had become embroiledin a fight with a male employee and he had struck Pilar.'°The tendency of Pilar to use profanity - at least withinthemeaningofthatterm in the parlance andunderstandingof the individuals ofMexican decentinvolved in this hearing- is amply documented by thecredited testimony of Venancio Olivas, Eva Recio, andEloy Brown. Brown testified that in 1967 she had receivedcomplaints from two employees concerning Pilar's use ofprofanity on the job and she had informed RamonaBanuelosofthisreport.Additionally,independentevidence of the existence of a tempestuous element ofPilar's nature is found in the credited testimony of EvaRecio who testified that while working with Pilar duringthe year prior to her discharge various times Pilar "wouldmake her fist like this (indicating), and then she would saythat she would stamp me with it until her fist was swollenand disintegrate my face "Infurtheranceof its defense that Pilar was anunreliableemployeeandthatherdischargewas"The foregoing is predicated upon a composite of the credited testimonyof EloyBrown and Ramona Banuelos Mrs Banuelos testified that wheninformed by Brown of Brown's intention to discharge Pilar and afterBrown had recounted the statement which had been ascribedto her byGranados,she verballyendeavored to dissuade Brown from her intendedcourse Brown's testimony does not include any reference to such an efforton the part of Ramona Banuelos and I am convinced that, whatever herpersonal reactions may have been, she did not ask Brown to reconsider herintended actionMoreover,the record reveals that Mrs Banuelos made aseparate telephone call to her attorneyand AttorneyJensen gave MrsBanuelos the same instructions as he gave Brown"The foregoing is predicated upon the credited testimony of Eloy BrownIfind,as a fact, that EloyBrown was informed by employees of thealtercations or quarrels in which Pilar had allegedly been involved I haveconsidered the brief pretrialaffidavit ofBrown taken by the counsel for theGeneral Counselin the investigation of the instant case The document isnot an exhaustive detailed one and I find no persuasive reason for rejectingthe witness chair testimonyof EloyBrown pertaining to the admittedlyhearsay recount of employees to her concerning purported combatativeencounters of Pilar with fellow employees merely because the references tothese encounters are not contained in the affidavitNowhere in theaffidavitis there a suggestion that Brown undertook affirmatively in theaffidavit to document the rationale of her decision to discharge Pilar RAMONA'S MEXICAN FOOD PRODUCTS, INC.177predicated, in part, upon that alleged fact Respondentintroduced personnel records and testimony of a formersupervisor, Venancio Olivas tending to reveal a record offrequent and unexplained absenteeism on the part ofPilar"However, Eloy Brown, under whose supervisionPilar worked for several months considered Pilar a quickand intelligent employee, although she considered hererratic work attendance record to weigh against herThe testimony of Eloy Brown, considered inconjunctionwith a statement in her pretrial affidavit,which she specifically adopted during her appearance as awitness in this proceeding, reveals that her explanation ofthe reason for Pilar's discharge is grounded solely uponPilar's alleged threat to beat up Mrs Banuelos2The discharge of JosefaBarriosJosefaBarrioswhocommencedworkingforRespondent in 1965 was discharged from her employmenton March 12 On the morning of March 12 shortly before9.30 a m representatives of the U S. Immigration andNaturalizationServicecametotheplantandRespondent's supervision began summoning employees byname to report to the dressing room where the femaleemployees changed clothes The purpose of the visit of theImmigration and Naturalization agents was to check thepapers and passports of certain of the employees and theawareness of this on the part of some employees causedsubstantialdisruptionAs the employees were beingsummoned and as Immigration and Naturalization agentswere present on the production floor of the plant, RamonaBanuelos was also present in the production area. At thispoint in time she approached the burrito production tableand instructed the employees at the table to continue theirwork asserting that the Immigration and Naturalizationagents had not come to the plant for the purpose ofinterrupting their work.While thus in the vicinity of theburritoproduction table Ramona Banuelos remarked,"why don't you call the union now to help you" Thisremark was made in a conversational tone and wasdirected to no specific person. It was heard however byseveralemployeesworking at the burrito productiontable i6Upon hearing Ramona Banuelos"remark JosefaBarrios, "It is not our fault, Madame." Mrs. Banuelosthen addressedMrs. Barrios observing that while theemployees may not have been responsible for the presenceof the immigration agents, Barrios might not be in accordwith her observations concerning union assistance to theemployees in the present circumstances. Barrios repeatedher statement that the employees were not responsible forthe presence in the plant of the immigration agents andBanuelos instructed her to go and punch her timecardBarrios refused to do so and did not leave her workstation until Banuelos had instructed her several times todo so and she had several times refused Finally Barrioslefther work station and walked in the direction of thetimeclock.Mrs Banuelos followed her walking in thedirection of her office ""This evidence gains some support from the testimony of Eloy Brown"Employees Josefa Barrios, Guadalupe Leon,and Sara Guevara testifiedto having heard Mrs Banuelos make a remark of a tenor similar to thatwhich Ramona Banuelos testified credibly she made"i have carefully analyzed the testimony of employees Josefa Barrios,Guadalupe Leon, and Sara Guevara and that of Ramona Banuelos andbase my findings principally upon the testimony of Leon,Guevara, andBarriosIdo not credit the testimony of Ramona Banuelos to the effectthat before instructing Barrios to punch out she informed Barrios twice tobe quiet,and that in disregard of these instructionsBarriosAs Barrios walked toward the timeclock she referredangrily toMrsBanuelos as "a dog" and expressedwondermentathowMrs.Banueloscould"sleepcomfortably" after having done what she had done"Barrios did not punch out as directed but appears tohave been intercepted by Eloy Brown who had notwitnessed the exchange between Barrios and her employerBrown, in effect, instructed Barrios to return to her workstation.Barrios did so and worked until 3.30 p m-normal quitting time - at which time Brown handed herher termination checkInthemeantime, during the morning hours butsubsequent to the Barrios-Banuelos exchange, Brown wentto the office and conversed with Mrs Banuelos concerningthe work interruption that had resulted from the visit ofthe immigration agents and during the course of thisdiscussionBanuelos first apprised Brown of Barrios'termination. Brown withdrew Barrios' card from its placeat the timeclock, and, following her own normal practice,permittedBarrios to complete the workday beforerequiring her to leave the premises"ConclusionsThe record in this proceeding draws a portrait of acompanywhoseownershipand supervision is byindividualsofMexican decent and whose employeecomplement is composed essentially if not entirely ofemployees of like originMany of the employees at thetime of hearing were Mexican nationalsTheUnionundertooktoorganizeRespondent'semployees and top management in the person of RamonaBanueloswas not favorably disposed, but during thepreelection period the Respondent undertook no blatantcampaign designed to defeat the Union Two days prior tothe election employees were assembled in groups in thedining area of the plant, and uncomplimentary remarkswere made about the Union's purpose and its leadershipand representatives r° The remarks that Ramona Banuelosmade, rebutting the rumors that had been given currencyby prounion advocates such as Maria Pilar concerningunion protection of employees not legally in the country,were factual and contained no threat expressed or implied.They did not violate Section 8(a)(1) of the Actasserted,in effect,that Banuelos had no status in the plant because theUnion was now in charge The testimony of neither Leon nor Guevarasignificantly supports Banuelos in this regard,even though both witnessestestified candidly and credibly concerning Barrios'refusal,as instructed, topunch out I am convinced that Ramona Banuelos'instruction to JosefaBarrios to punch out occurred as found above and not at the point testifiedto byBanuelos Banuelos conceded that events at the plant on the morningof the Barrios'discharge had been disquieting and that her commentconcerning the Union was made under stressful circumstance It is likelytherefore that employees Leon and Guevara would more clearly recall theprecise circumstances,order and substance of the remarks made thanwould Mrs Banuelos"1 credit Ramona Banuelos in essential aspects of this phase of theoccurrenceThe substance of the remarks uttered by Barrios finds otherrecord supportWhile Eva Recto andLucyMadrano place Barrios at herwork station when she uttered her derogatory remarks concerningBanuelos they place Banuelos within hearing distance of Barrios'remarksThe further testimony of Madrano does not derogate from this but doessuggest that Barrios continued her ire against Banuelos later when Barriosreturned to work,as found"it is of no consequences whether the timecard was withdrawn prior toor after the lunch hour, or whether at the lunch hour Barrios spoke toBrown concerning the cardMrs Banuelos intended Barrios' terminationto be final and was not disposed to recant and Brown permitted Barrios toremain at work only in deference to her usual practice"Even if some of the remarks could be categorized as disparaging, the 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor was the change in work procedure for theproduction of Barrios, which was effectuated on March 1,some 2 weeks subsequent to the election, violative of theAct. I am convinced upon the record before me that thechange was brought to counter a manifest, postelection laginproductionandwaspredicatedupon legitimateproductionandforcemamagementconsiderationsunassociated with antiunion hostilityThus, the increasedproduction requirements of the changed procedure maynot properly be viewed as a punitive imposition of moreonerousworking conditions or standards, because theaccompanying elimination of the necessity of employeesleaving their work table and undertaking the burden ofcarrying trays of foodstuff back to the table had acounterveiling alleviative effect. Some groups were toldthat "things had changed" and that a different manner ofchecking individualproductionwould thereafterbefollowed, but the explanation of the production-relatedreason and necessity for the change and of the aforesaidalleviative, counterveiling modification in work procedureswere sufficient to convince the employees that the newprocedure was not retributive and that their selection of aunion had not been a moving factor in the changeAs the General Counsel contends, the locus andnumerical composition of the March 1 meeting, mayproperly be considered in evaluating the likely impactupon employee organization rights of the productionchanges announced and effectuated " But the office usedfor themeetingswas not that of upper or middlemanagement and the company representatives whoannounced the changes were agents responsible forproduction and individuals from whom employees wouldnormally expect to receive such an announcement. Asneither the announcement itself or the situs of the meetingwere coercive under the Act, it follows that the separatemeetings did not become inherently coercive merely byreason of the size of the group to which the instructionswere transmitted.In light of the foregoing, I shall recommend dismissalof the allegations of the complaint alleging independentviolations of Section 8(a)(1) of the Act.The termination of JosefaBarriosIn agreement with the General Counsel I find thatRespondentwasmotivatedby antiunion hostility indischarging Josefa Barrios for her remarks disclaimingunion complicity in the descent of the U.S. immigrationagentsupon the plant To be certain, the disruptive effectsof the arrival of the Government agents at the plantduring production hours had a disquieting effect uponmanagement, and particularly upon owner RamonaBanuelosHer efforts to minimize loss in productionunderscore this.But if her remarks which precededBarrios' response emanated from anxiety they reveal alsoa preoccupation with and present resentment of the resortof employees to the Union, and their expectation of unionomnipotence. The response of Barrios to the remarks ofBanuelos revealed her fidelity to the Union and triggeredthe abrupt action whichBanuelostook. The mild rejoinderwhich Barrios uttered to her employer was not of acharacter, either of delivery or substance, and even thoughtwicereiterated,toreasonablybecharacterizedasGeneral Counsel did not allege them as violationsof the Actand they arenot here found to be."Thesefactors were neither alleged nor litigated as composing separate8(a)(1) violationsinsubordination.The rejoindermay have ruffled thesensativitiesofRamona Banuelos but it was hardlysufficiently- alone - to have caused her to take theactionshedidThe evidence reveals a record ofbenevolence on the part of Mrs. Banuelos toward heremployees, and it is to be remembered that only oncebefore, over all the years of her ownership, had Mrs.Banuelos dictated the discharge of an employee. Themotivation for discharging Josefa Barrios was deeper thanpersonal sensitivity or pride, and it manifestly was notpredicateduponstaffingconsiderationsorworkdeficiencies of Barrios. The revealed fidelity of JosefaBarrios to the union cause which Ramona Banuelos hadchallenged and opposed was, I am convinced, the movingbasis for the discharge action which was taken in violationof Section 8(a)(3) and (1) of the ActThe refusal of Barrios, after her termination had beeneffected, to "punch out" as she was instructed to do byMrs Banuelos, and her vented anger against Banueloscame after her discharge had been accomplished byBanuelos. Thus, these occurrences, perforce, did not enterin to or form the basis of the decision of Banuelos todischarge BarriosThe termination of Maria PilarIfind that the Respondent dischargedMaria PilarVidaurrazaga for her union activities and seized upon thereported threat as a pretext for its action. The record isclear that Pilar was effusive, combatative and emotionallycapableofusingphysicalforceagainstcoworkers.Common notoriety of her tempermental exploits givesome rational ground for the initial credence given thereport of Granados by Brown. But upon learning of thealleged threat,Ramona Banuelos did not react withtrepidation and theimminenceof the action assertedlythreatenedwas not so great as to have precluded anindependent investigation into the report of GranadosWhile Pilar's work record was not so exemplary as torender her indispensable, neither was it so marginal as torender her, on that basis, readily expendable upon the firstderogatory rumor." In gauging motive, Pilar's prominenceinunionaffairsandRespondent'saversion to herorganizational conduct, as memorialized in the objectionsfiled in the representation case, must be given weight; andthe Union's success in the election and the passage of only2weeks' time between the employees' selection of theUnion and the discharge of the markedly prounionemployee,Pilar,must be placed in the balance. Ifmanagement in fact had harbored fear for the well-beingofRamona Banuelos, common prudence would havedictated a thorough investigation of the Granados reportto the end that the threat could have been diffused andreasonable protection constructed against future harm toMrs. Banuelos at the hand of Pilar. The failure to takethis prudent protective action suggests that theGranadosreport was not given the overriding credence claimed for itand that a desire to rid the Company of a union disciplerather than to protect the well-being of RamonaBanuelosdictated the unlawful discharge.The finding of a violation of Section 8(a)(3) of the Actflowing from this action of Respondent in no mannerinfers acondonation of violence or intimidation on the partofan employee. Neither does itsuggest a limitation upon an"The testimony of Eloy Brown, as found above, is such as to reveal thatPilar'swork record formed no basis for her discharge and a detailedevaluation of her work history is neither warranted nor pertinent RAMONA'S MEXICAN FOOD PRODUCTS, INC.179employer's right to rid itself of any employee whothreatens violence upon the person of a supervisory ormanaging agent However, when, as here, temperment andphysical exuberance on the part of an employee has beenlong tolerated;when no investigation is conducted toestablish the accuracy of reports of threatened physicalviolence; and when record evidence is such as to establishstrong antipathy on the part of the employer toward theunion activities of the discharges, no warrant in social orpublic policy justifies the Board, or this trier of fact, fromgiving effect to the statutory mandates of the Act.However, a consideration quite separate which bearsimportantly upon the obligation to administer the publicpolicyof the Act, is the qualification of Pilar forreinstatement and backpayWhile the evidence of recordispersuasive that without first establishing its accuracyRespondent seized the Granados' report as a pretext fordischargingPilar,itwas established at the hearingthrough the credible testimony of Raul Granados-which I accept as against the denial of Maria Pilar - thatPilar did, in fact, as Granados had reported to Brown,without provocation by the employer threatened physicalassault upon the person of owner Ramona Banuelos Thisthreat, articulated prior to her discharge, is sufficientlygrave to deprive Pilar of reinstatement rights and toforestall the accrual of backpay Z'IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCErecommendthatRespondent cease and desist therefrom.With respect to the termination of Josefa Barrios, I shallrecommend Respondentofferher immediate and fullreinstatement to her former or substantially equivalentpositionofemployment,and make her whole for anylossof pay she may have suffered because of thediscrimination against her, by payment to her of a sum ofmoney equal to that which she normally would have beenpaid in Respondent'semploy from the date of herdischargetothedateofRespondent'sofferofreinstatement,less her net earnings,ifany, during saidperiodLossof pay shallbe computed upon a quarterlybasis in the manner establishedby theBoard inF WWoolworth.Company,90 NLRB 289, with interest at therate of 6 percent per annum as provided inIsisPlumbing& Heating Co.,138 NLRB 716The aforesaid remedy, of course, presupposes a finding,which I make, that the postdischarge conduct of JosefaBarrios was not of a nature sufficient to deprive her ofreinstatementrightsundertheActWhileBarrios'offensive remarks directed to owner Ramona Banuelossubsequent to her discharge are not to be condoned, theywereclearlyspokeninangerprovokedbythediscriminatory treatment of Banuelos toward her. SeeN L.R B.v.M & B HeadwearCo,349 F 2d 170 (C A.4); Santa Fe Drilling Company,171NLRB No27, BlueJeans Corp, & Whiteville ManufacturingCompany,170NLRB No. 149Upon the basis of the foregoing findings of fact andupon the record in this case,Imake the following:The conduct of the Respondent set forth in section III,above,occurring in connectionwith the operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerceV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,itwillbe recommended that theRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Having found that the Respondent discriminatedagainstMaria Pilar Vidaurrazaga and Josefa Barriosbecause they had engaged in union activites,Ishall"See N LR B v RC Can Company340 F 2d 433 (C A 5),settingaside in pertinentpart 144NLRB210, cf,Revere Metal Art Co , Inc .127 NLRB1028, 1041CONCLUSIONS OF LAWIRamona'sMexican Food Products, Inc , is anemployer engaged in commerce within the meaning of theAct.2.Meat & Provision Drivers, Local 626 and Ice,FrozenFoodDrivers& Handlers & Cold StorageWarehousemen, Local 942, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen& Helpers ofAmerica, are labor organizations within the meaning ofthe Act3.TheRespondentdischargedMariaPilarVidaurrazagaand Josefa Barrios because they hadengaged in union activities and did thus violate Section8(a)(3) and (1) of the Act.4 The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act5The Respondent did not engage in any other conductviolative of the Act, as alleged in the complaint[Recommended Order omitted from publication I